Powell, J.
The decision in Cummings v. State, 110 Ga. 293 (35 S. E. 117), is in the following language: “Though the State’s evidence very strongly and conclusively tended to establish the fact that tracks seen near the place of the crime, and which must have been made on the night it was committed, corresponded in minute particulars with shoes belonging to the accused, this, without more, was not sufficient to show, to the exclusion of every other reasonable hypothesis, that he committed the crime.” This language could not correspond more closely with the only proposition involved in the present case, if it had been written upon the record now before us, instead of having been written on the record in the Cummings case. In obedience to this authority, the judgment is

Reversed.